                                                       1   SNELL & WILMER L.L.P.
                                                           Patrick G. Byrne
                                                       2   Nevada Bar No. 7636
                                                           pbyrne@swlaw.com
                                                       3   Aleem A. Dhalla
                                                           Nevada Bar No. 14188
                                                       4   adhalla@swlaw.com
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       5   Las Vegas, NV 89169
                                                           Telephone: 702.784.5200
                                                       6
                                                           FISH & RICHARDSON P.C.
                                                       7   Neil J. McNabnay (Admitted Pro Hac Vice)
                                                           mcnabnay@fr.com
                                                       8
                                                           Ricardo J. Bonilla (Admitted Pro Hac Vice)
                                                       9   rbonilla@fr.com
                                                           Lance E. Wyatt, Jr. (Admitted Pro Hac Vice)
                                                      10   wyatt@fr.com
                                                           Rodeen Talebi (Admitted Pro Hac Vice)
                                                      11   talebi@fr.com
                                                           1717 Main Street, Suite 5000
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           Dallas, TX 75201
Snell & Wilmer




                                                      13   Telephone: 214.747.5070
                    Las Vegas, Nevada 89169




                                                           Fax: 214.747.2091
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                           Attorneys for Defendants GOLDEN NUGGET,
                                                      15   LLC; LANDRY’S, LLC; LAS VEGAS SANDS
                                                           CORP.; and MGM RESORTS INTERNATIONAL
                                                      16

                                                      17                            UNITED STATES DISTRICT COURT
                                                                                         DISTRICT OF NEVADA
                                                      18
                                                           LINKSMART WIRELESS TECHNOLOGY,
                                                      19   LLC,                                          Case No. 2:18-cv-00862-MMD-NJK
                                                      20        Plaintiff,
                                                           v.
                                                      21
                                                           CAESARS ENTERTAINMENT
                                                      22   CORPORATION,
                                                                Defendant.
                                                      23

                                                      24

                                                      25   LINKSMART WIRELESS TECHNOLOGY,
                                                           LLC,
                                                      26
                                                                Plaintiff,                               Case No. 2:18-cv-00864-MMD-NJK
                                                      27   v.
                                                      28
                                                       1   GOLDEN NUGGET, INC. and LANDRY’S,
                                                           INC.,
                                                       2
                                                                 Defendants.
                                                       3
                                                           LINKSMART WIRELESS TECHNOLOGY,
                                                       4   LLC,
                                                                                                                Case No. 2:18-cv-00865-MMD-NJK
                                                       5          Plaintiff,
                                                       6   v.
                                                       7   LAS VEGAS SANDS CORP.,
                                                       8          Defendant.
                                                       9
                                                           LINKSMART WIRELESS TECHNOLOGY,
                                                      10   LLC,
                                                                                                                Case No. 2:18-cv-00867-MMD-NJK
                                                      11          Plaintiff,
                                                      12   v.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   MGM RESORTS INTERNATIONAL,
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14          Defendant.
                               L.L.P.




                                                      15
                                                           LINKSMART WIRELESS TECHNOLOGY,
                                                      16   LLC,
                                                                                                                Case No. 2:18-cv-00868-MMD-NJK
                                                      17          Plaintiff,
                                                      18   v.
                                                      19   WYNN LAS VEGAS LLC,
                                                      20          Defendant.
                                                      21

                                                      22   MGM RESORTS INTERNATIONAL’S UNOPPOSED MOTION FOR LEAVE TO FILE
                                                                    FIRST AMENDED ANSWER. AFFIRMATIVE DEFENSES,
                                                      23            AND COUNTERCLAIMS TO PLAINTIFF’S COMPLAINT
                                                      24          Defendant MGM Resorts International seeks leave pursuant to Rule 15(a)(2) of the Federal
                                                      25   Rules of Civil Procedure to file an amended answer, attached as Exhibit A. Specifically, MGM’s
                                                      26   proposed amended answer adds an additional affirmative defense based on the theory of intervening
                                                      27   rights. Linksmart has informed MGM that it does not oppose this motion.
                                                      28

                                                                                                         -2-
                                                       1          Federal Rule of Civil Procedure 15(a)(2) provides that once the time has passed to amend a
                                                       2   pleading as a matter of course, a party may amend its pleading “only with the opposing party’s
                                                       3   written consent or with the court’s leave,” and “[t]he court should freely give leave when justice so
                                                       4   requires.” FED. R. CIV. P. 15(a)(2). In this case, the Court has not yet set a deadline for amending
                                                       5   pleadings in the Scheduling Order. (See ECF No. 71.) Accordingly, the liberal policy of Rule
                                                       6   15(a)(2) applies to the instant unopposed motion.
                                                       7          Leave to amend a party’s pleading should be granted unless the opposing party can show
                                                       8   prejudice, bad faith, undue delay or futility. Foman v. Davis, 371 U.S. 178, 182 (1962); see also
                                                       9   Abramson v. Gonzalez, 949 F.2d 1567, 1581 (11th Cir. 1992). Because none of these conditions
                                                      10   are present in this case, MGM respectfully requests that this Court grant it leave to amend its
                                                      11   answer.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13   ///
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15   ///
                                                      16

                                                      17   ///
                                                      18

                                                      19   ///
                                                      20

                                                      21   ///
                                                      22

                                                      23   ///
                                                      24

                                                      25   ///
                                                      26

                                                      27   ///
                                                      28

                                                                                                           -3-
                                                       1   Dated: February 21, 2020                      Respectfully submitted,
                                                       2

                                                       3                                             By /s/ Aleem A. Dhalla
                                                                                                        Patrick G. Byrne
                                                       4                                                Nevada Bar No. 7636
                                                                                                        pbyrne@swlaw.com
                                                       5                                                Aleem A. Dhalla
                                                                                                        Nevada Bar No. 14188
                                                       6
                                                                                                        adhalla@swlaw.com
                                                       7                                                3883 Howard Hughes Parkway, Suite 1100
                                                                                                        Las Vegas, NV 89169
                                                       8                                                Tel. 702.784.5200
                                                                                                        Fax. 702.784.5252
                                                       9

                                                      10                                                 Neil J. McNabnay (Admitted Pro Hac Vice)
                                                                                                         mcnabnay@fr.com
                                                      11                                                 Ricardo J. Bonilla (Admitted Pro Hac Vice)
                                                                                                         rbonilla@fr.com
                                                      12                                                 Lance E. Wyatt, Jr. (Admitted Pro Hac Vice)
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                         wyatt@fr.com
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                                         Rodeen Talebi (Admitted Pro Hac Vice)
                                                                                                         talebi@fr.com
                         LAW OFFICES

                          702.784.5200




                                                      14
                                                                                                         FISH & RICHARDSON P.C.
                               L.L.P.




                                                      15                                                 1717 Main Street, Suite 5000
                                                                                                         Dallas, TX 75201
                                                      16                                                 Tel. 214.747.5070
                                                                                                         Fax. 214.747.2091
                                                      17

                                                      18                                                 Attorneys for Defendants
                                                                                                         GOLDEN NUGGET, LLC; LANDRY’S,
                                                      19                                                 LLC; LAS VEGAS SANDS CORP.; and
                                                                                                         MGM RESORTS INTERNATIONAL
                                                      20

                                                      21                                  ORDER
                                                      22       Defendant MGM's unopposed motion for leave to file is GRANTED. Docket No. 117.
                                                               Defendant shall promptly file and serve its amended pleading.
                                                      23

                                                      24       IT IS SO ORDERED.

                                                      25                                  ____________________________________
                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                      26

                                                      27
                                                                                                  February 24, 2020
                                                                                          DATED: ____________________
                                                      28

                                                                                                   -4-
